                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CYNTHIA M. SHEARER,                           :
               Plaintiff,                     :         CIVIL ACTION
                                              :
                v.                            :
                                              :         No. 18-3277
ALLSTATE INSURANCE CO.,                       :
              Defendant.                      :

                                        ORDER

        AND NOW, this 22nd day of March, 2019, upon consideration of the Complaint (Doc.

No. 1-1), Defendants’ Motion to Dismiss (Doc. No. 5), Plaintiff’s Response (Doc. No. 8), and

the State Court Record (Doc. No. 7), it is ORDERED that Defendants’ Motion to Dismiss (Doc.

No. 5) is GRANTED. Plaintiff may file an amended complaint on or before 30 days from the

date of this order.




                                                  BY THE COURT:


                                                  S/Gene E.K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
